         Case 2:21-cv-00262-MJP Document 1 Filed 03/02/21 Page 1 of 10




 1
 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON

 8
     BARBARA KNAPKE, individually and on                   Case No.
 9   behalf of all others similarly situated,
                                                           CLASS ACTION COMPLAINT
10
                                  Plaintiff,
11                                                         JURY TRIAL DEMANDED
            v.
12
     PEOPLECONNECT, INC., a Delaware
13   Corporation,
14
                                  Defendant.
15

16
            Plaintiff Barbara Knapke (“Plaintiff”) brings this action on behalf of herself and all others
17
     similarly situated against Defendant PeopleConnect, Inc. (“Classmates” or “Defendant”). Plaintiff
18
     makes the following allegations pursuant to the investigation of her counsel and based upon
19
     information and belief, except as to the allegations specifically pertaining to herself, which are
20
     based on personal knowledge.
21
                                           NATURE OF ACTION
22
            1.      Plaintiff brings this class action complaint against Defendant for willfully
23
     misappropriating the photographs, likenesses, images, and names of Plaintiff and the class;
24
     willfully using those photographs, likenesses, images, and names for the commercial purpose of
25
     selling access to them in Classmates products and services; and willfully using those photographs,
26
     likenesses, images, and names to advertise, sell, and solicit purchases of Classmates services and
27
     products; without obtaining prior consent from Plaintiff and the class.
28
     CLASS ACTION COMPLAINT                                                           BURSOR & FISHER, P.A.
     CASE NO.                                                                          888 SEVENTH AVENUE
                                                                                       NEW YORK, NY 10019
         Case 2:21-cv-00262-MJP Document 1 Filed 03/02/21 Page 2 of 10




 1          2.      Classmates’ business model relies on extracting personal information from school
 2   yearbooks, including names, photographs, schools attended, and other biographical information.
 3   Classmates aggregates the extracted information into digital records that identify specific
 4   individuals by name, photograph, and other personal information, and stores those digital records
 5   in a massive online database. Classmates provides free access to some of the personal information
 6   in its database to drive users to purchase its two paid products – reprinted yearbooks that retail for
 7   up to $99.95, and a monthly subscription to Classmates.com that retails for approximately $3 per
 8   month – and to get page views from non-paying users, from which Classmates profits by selling ad
 9   space on its website.
10          3.      Defendant sells its products on its website: www.classmates.com.
11          4.      Upon accessing Classmates’ website, the public-at-large is free to enter the
12   information of a particular school.
13          5.      After entering this information, any public user of Classmates’ website is provided
14   with a listing of search results. Each search result corresponds to a school of which Classmates
15   sells their yearbook service.
16          6.      These search results provide a limited, free preview of Defendant’s service. As
17   shown in the images below, this free preview includes Plaintiff’s name and photo:
18

19

20

21

22

23

24
            7.      As shown in the above, Classmates’ free preview provides enough information to
25
     identify an individual.
26

27

28   CLASS ACTION COMPLAINT                                                           BURSOR & FISHER, P.A.
     CASE NO.                                                                          888 SEVENTH AVENUE
                                                                                       NEW YORK, NY 10019
                                                  -2-
         Case 2:21-cv-00262-MJP Document 1 Filed 03/02/21 Page 3 of 10




 1          8.     The purpose behind Classmates’ free preview is singular: to entice users to purchase
 2   Defendant’s services. These enticements are clear in the screenshots below:
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   CLASS ACTION COMPLAINT                                                        BURSOR & FISHER, P.A.
     CASE NO.                                                                       888 SEVENTH AVENUE
                                                                                    NEW YORK, NY 10019
                                               -3-
        Case 2:21-cv-00262-MJP Document 1 Filed 03/02/21 Page 4 of 10




 1
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   CLASS ACTION COMPLAINT                                      BURSOR & FISHER, P.A.
     CASE NO.                                                     888 SEVENTH AVENUE
                                                                  NEW YORK, NY 10019
                                      -4-
         Case 2:21-cv-00262-MJP Document 1 Filed 03/02/21 Page 5 of 10




 1
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17          9.      When a user selects “Upgrade Your Membership” in the images above (while

18   names and photographs of Plaintiff and the putative class are prominently displayed), users are

19   given an offer to sign up for Classmates’ monthly subscription service whereby a user is able to

20   “keep in touch” with other classmates.

21          10.     Classmates thus uses the identities of Plaintiff and the putative class to market its

22   completely unrelated subscription services.

23          11.     Classmates’ most popular monthly subscription costs $3 per month.

24          12.     Ohio’s Right of Publicity law states that: “a person shall not use any aspect of an

25   individual's persona for a commercial purpose.” OH ST § 2741.02(A).

26

27

28   CLASS ACTION COMPLAINT                                                           BURSOR & FISHER, P.A.
     CASE NO.                                                                          888 SEVENTH AVENUE
                                                                                       NEW YORK, NY 10019
                                                   -5-
         Case 2:21-cv-00262-MJP Document 1 Filed 03/02/21 Page 6 of 10




 1           13.     Neither Plaintiff nor class members provided Defendant with consent to use their
 2   identities in Defendant’s advertisements. As detailed above, Classmates uses class members’
 3   identities to advertise its for-profit services. Thus, Defendant violates OH ST § 2741, et seq.
 4           14.     It would be simple for Classmates to maintain their business model while still
 5   complying with state law. For example, Classmates could sell Plaintiff’s information on an
 6   individual basis without using her identity to advertise its subscription service.
 7                                                    PARTIES
 8           15.     Plaintiff Barbara Knapke is a citizen of Ohio who resides in Sidney, Ohio.
 9           16.     Defendant PeopleConnect, Inc. is a Delaware corporation with its principal place of
10   business located in Seattle, Washington. Defendant PeopleConnect, Inc. owns and operates the
11   website www.classmates.com.
12                                       JURISDICTION AND VENUE
13           17.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)(A)
14   because this case is a class action where the aggregate claims of all members of the proposed class
15   are in excess of $5,000,000.00, exclusive of interest and costs, and Plaintiff, together with most
16   members of the proposed class, are citizens of states different from Classmates.
17           18.     This court has specific personal jurisdiction over Defendant because its principal
18   place of business is located in this district.
19           19.     Pursuant to 28 U.S.C. § 1391, this Court is the proper venue for this action because
20   a substantial part of the events, omissions, and acts giving rise to the claims herein occurred in this
21   District.
22                          FACTS COMMON TO ALL CAUSES OF ACTION
23           20.     Plaintiff discovered that Classmates uses her name and photo in advertisements on
24   the Classmates website to advertise and/or actually sell Defendant’s products and services. These
25   advertisements were the same or substantially similar to those shown in Paragraphs 6 and 8.
26           21.     Plaintiff believes that it is reasonable for others to identify her because Defendant’s
27   advertisements include accurate details about her as well as her photograph.
28   CLASS ACTION COMPLAINT                                                            BURSOR & FISHER, P.A.
     CASE NO.                                                                           888 SEVENTH AVENUE
                                                                                        NEW YORK, NY 10019
                                                      -6-
          Case 2:21-cv-00262-MJP Document 1 Filed 03/02/21 Page 7 of 10




 1           22.    Indeed, Plaintiff can confirm that the individual Defendant identified in paragraph 6
 2   is herself.
 3           23.    Plaintiff never provided Classmates with consent to use any attribute of her identity
 4   in any advertisement or for any commercial purposes.
 5           24.    Plaintiff is not and has never been a Classmates customer. She has no relationship
 6   with Classmates whatsoever.
 7           25.    As the subject of a commercial transaction, Plaintiff’s personal identifiable
 8   information disclosed by Classmates has commercial value. These aspects of Plaintiff’s identity
 9   are valuable to online advertisers among others.
10           26.    Plaintiff has not been compensated by Classmates in any way for its use of her
11   identity.
12                            CLASS REPRESENTATION ALLEGATIONS
13           27.    Plaintiff seeks to represent a class defined as all Ohio residents who have appeared
14   in an advertisement preview for a Classmates product (the “Class”).
15           28.    Members of the Class are so numerous that their individual joinder herein is
16   impracticable. On information and belief, members of the Class number in the millions. The
17   precise number of Class members and their identities are unknown to Plaintiff at this time but may
18   be determined through discovery. Class members may be notified of the pendency of this action
19   by mail and/or publication through the distribution records of Defendant and third-party retailers
20   and vendors.
21           29.    Common questions of law and fact exist as to all Class members and predominate
22   over questions affecting only individual Class members. Common legal and factual questions
23   include, but are not limited to:
24                              a. Whether Classmates’ uses class members’ names and identities in
25                                  advertisements for its own commercial benefit;
26                              b. Whether the conduct described herein constitutes a violation of OH
27                                  ST § 2741, et seq.;
28   CLASS ACTION COMPLAINT                                                          BURSOR & FISHER, P.A.
     CASE NO.                                                                         888 SEVENTH AVENUE
                                                                                      NEW YORK, NY 10019
                                                 -7-
         Case 2:21-cv-00262-MJP Document 1 Filed 03/02/21 Page 8 of 10




 1                                c. Whether Plaintiff and the class are entitled to injunctive relief;
 2                                d. Whether Defendant was unjustly enriched; and
 3                                e. Whether Defendant violated the privacy of members of the class.
 4          30.     The claims of the named Plaintiff are typical of the claims of the Class.
 5          31.     Plaintiff is an adequate representative of the Class because her interests do not
 6   conflict with the interests of the Class members they seek to represent, they have retained
 7   competent counsel experienced in prosecuting class actions, and they intend to prosecute this
 8   action vigorously. The interests of Class members will be fairly and adequately protected by
 9   Plaintiff and her counsel.
10          32.     The class mechanism is superior to other available means for the fair and efficient
11   adjudication of the claims of the Class. Each individual Class member may lack the resources to
12   undergo the burden and expense of individual prosecution of the complex and extensive litigation
13   necessary to establish Defendant’s liability. Individualized litigation increases the delay and
14   expense to all parties and multiplies the burden on the judicial system presented by the complex
15   legal and factual issues of this case. Individualized litigation also presents a potential for
16   inconsistent or contradictory judgments. In contrast, the class action device presents far fewer
17   management difficulties and provides the benefits of single adjudication, economy of scale, and
18   comprehensive supervision by a single court on the issue of Defendant’s liability. Class treatment
19   of the liability issues will ensure that all claims and claimants are before this Court for consistent
20   adjudication of the liability issues. Defendant has acted or refused to act on grounds that apply
21   generally to the class, so that final injunctive relief or corresponding declaratory relief is
22   appropriate respecting the class as a whole.
23                                              COUNT I
                        Violation of Ohio’s Right of Publicity OH ST § 2741, et seq.
24
            33.     Plaintiff incorporates by reference and re-allege herein all paragraphs alleged above.
25
            34.     Plaintiff brings this claim individually and on behalf of the members of the Class.
26
            35.     Ohio Revised Code Sec. 2741.01, et. seq., prohibits using an individual's name for
27
     advertising or soliciting the purchase of products or services without written consent.
28   CLASS ACTION COMPLAINT                                                          BURSOR & FISHER, P.A.
     CASE NO.                                                                         888 SEVENTH AVENUE
                                                                                         NEW YORK, NY 10019
                                                    -8-
         Case 2:21-cv-00262-MJP Document 1 Filed 03/02/21 Page 9 of 10




 1          36.       As shown above, Defendant used Plaintiff’s and the putative class members’ names
 2   and likenesses for the purpose of advertising or promoting its products without written consent.
 3          37.       The aspects of Plaintiff’s persona that Defendant uses to advertise its product has
 4   commercial value.
 5          38.       Plaintiff is domiciled in Ohio.
 6          39.       Defendant had knowledge that Plaintiff’s persona was being used in an
 7   advertisement without authorization.
 8          40.       Defendant intended for Plaintiff’s persona to be used in an advertisement without
 9   authorization.
10          41.       Based upon Defendant’s violation of Ohio Revised Code Sec. 2741.01, et. seq.,
11   Plaintiff and class members are entitled to (1) an injunction requiring Defendant to cease using
12   Plaintiff’s and members of the class’ names and any attributes of their identities to advertise its
13   products and services, (2) statutory damages in the amount of between $2,500 and $10,000 per
14   violation to the members of the class, (3) an award of punitive damages or exemplary damages, and
15   (4) an award of reasonable attorney's fees, court costs, and reasonable expenses under OH ST §
16   2741.07
17                                             PRAYER FOR RELIEF
18          WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks
19   judgment against Defendant, as follows:
20          a.        For an order certifying the Class under Rule 23 of the Federal Rules of Civil
21                    Procedure and naming Plaintiff as the representative of the Class and Plaintiff’s
22                    attorneys as Class Counsel to represent members of the Class;
23          b.        For an order declaring the Defendant’s conduct violates the statutes referenced
24                    herein;
25          c.        For an order finding in favor of Plaintiff and the Class on all counts asserted herein;
26          d.        For compensatory, statutory, and punitive damages in amounts to be determined by
27                    the Court and/or jury;
28   CLASS ACTION COMPLAINT                                                            BURSOR & FISHER, P.A.
     CASE NO.                                                                           888 SEVENTH AVENUE
                                                                                        NEW YORK, NY 10019
                                                   -9-
        Case 2:21-cv-00262-MJP Document 1 Filed 03/02/21 Page 10 of 10




 1         e.      For prejudgment interest on all amounts awarded;
 2         f.      For an order of restitution and all other forms of equitable monetary relief;
 3         g.      For all injunctive relief the court finds appropriate; and
 4         h.      For an order awarding Plaintiff and the Class their reasonable attorneys’ fees and
 5                 expenses and costs of suit.
 6

 7                                  DEMAND FOR TRIAL BY JURY
 8         Plaintiff demands a trial by jury of all issues so triable.
 9

10

11         Dated: March 2, 2021                    Respectfully submitted,
12
                                                   CARSON NOEL PLLC
13
                                                   By:      /s/ Wright A. Noel
14                                                              Wright A. Noel

15                                                 Wright A. Noel (State Bar No. 25264)
                                                   20 Sixth Avenue NE
16                                                 Issaquah, WA 98027
17                                                 Tel: (425) 837-4717
                                                   Fax: (425) 837-5396
18                                                 E-Mail: wright@carsonnoel.com

19                                                 BURSOR & FISHER, P.A.
                                                   Philip L. Fraietta (Pro Hac Vice Forthcoming)
20                                                 888 Seventh Avenue
21                                                 New York, NY 10019
                                                   Telephone: (646) 837-7150
22                                                 Facsimile: (212) 989-9163
                                                   E-Mail: pfraietta@bursor.com
23
                                                   Attorneys for Plaintiff
24

25

26

27

28   CLASS ACTION COMPLAINT                                                         BURSOR & FISHER, P.A.
     CASE NO.                                                                        888 SEVENTH AVENUE
                                                                                     NEW YORK, NY 10019
                                                 -10-
